DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/06/2019 and 01/14/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Election/Restrictions
Applicant's election with traverse of Group I and Species A in the reply filed on 07/25/2022 is acknowledged.  The traversal is on the ground(s) that the special technical feature makes a contribution over the prior art.  Specifically, Applicant argues that the shared technical feature of a viewing device including a screen with a two-dimensional array of pixels and a two dimensional array of micro-lenses or micro-apertures for generating optotypes is not disclosed by Thompson. This is not found persuasive because such a feature is completely lacking from Group II (corresponding to claim 14) and Group III (corresponding to claim 15). As these groups are silent to this feature, it cannot be a shared technical feature. Thus, Examiner maintains that the shared technical feature is an apparatus for measuring ocular refractive with a viewing device, refractive optical system, and additional means for varying optical power, and that this technical feature does not make a contribution over the prior art in view of Thompson.
Moreover, Applicant argues that “Groups I-III claims are related as a product and a process of use of said product” and that such a combination cannot be held to have lack of unity. However, Examiner respectfully disagrees. First, Groups I-III are not related as a product and a process of use of the product as Group II is not a method of using the product but rather a method of converting an apparatus. Thus, such an analysis of unity based on a process and apparatus specially adapted for carrying out the process is erroneous and not applicable to Groups I and II. Further, and with particular regard to Group III, 37 C.F.R. 1.475(b) specifically states that “An international or a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories…A product and a process of use of said product; or…A process and an apparatus or means specifically designed for carrying out the said process…”and 37 C.F.R. 1.475 (c) states that “If an application contains claims to more or less than one of the combinations of categories of invention set forth in paragraph (b) of this section, unity of invention might not be present.” In the instant case, the claims are drawn to more than one combination of categories. As such, MPEP 1850.III.A states that “an apparatus or means shall be considered to be specifically designed for carrying out a claimed process if the contribution over the prior art of the apparatus or means corresponds to the contribution the process makes over the prior art. Consequently, it would not be sufficient that the apparatus or means is merely capable of being used in carrying out the claimed process” (emphasis added). In the instant case, as detailed previously and above, the contribution Applicant alleges the apparatus makes over the prior art (i.e. the screen with an array of micro-lenses or micro-apertures) does not correspond to any contribution the process makes over the prior art, as the process is silent to such a feature. Thus, Examiner maintains that the inventions lack unity.
The requirement is still deemed proper and is therefore made FINAL.
Claims 14-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/25/2022.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “opto-mechanical means for translating and/or rotating the complementary refractive optical” system/component as claimed in claims 7 and 16-17 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim limitations that invoke 35 U.S.C. 112(f) include: “additional means for varying optical power” in e.g. claim 1; and “opto-mechanical means for translating and/or rotating the complementary refractive optical component” in claims 7, 16, and 17.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a system for tracking head movements suitable for determining at least one ocular sight direction of the eye of the observer” in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-7, 16-17, and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 4 and 19 recite “the additional means for varying optical power comprise a complementary refractive optical component having a spatial variable optical power.” Similarly, claim 6 recites that “the additional means for varying optical power comprise another complimentary optical system consisting of a first plate and of a second plate, the first plate having a planar first face and a second face having a two-dimensional profile of cubic polynomial form and the second plate having a planar second face and a first face having a two-dimensional profile of cubic polynomial form, the first face of the second plate being of inverse profile to the second face of the first plate, the second face of the first plate being placed facing the first face of the second plate.” Additionally, claims 4, 6, and 19 depend upon claim 1 which recites that “the viewing device includes an electronic screen (31) comprising a two-dimensional array of pixels and a two-dimensional array of micro-lenses (50) or of micro-apertures that is placed between the electronic screen (31) and the refractive optical system (11, 21) and the additional means for varying optical power comprise a system for controlling the display on the electronic screen, the control system being configured to activate a first plurality of pixels (61, 62, 63, 64, 65) selected from among the array of pixels in order to generate the first image of the optotype and to activate a second plurality of pixels (71, 72, 73, 74, 75) selected from among the array of pixels in order to generate the second image of the optotype, respectively.”
However, the specification clearly and explicitly discloses that the additional means for varying optical power being a complementary refractive optical component or a system with a display having an array of pixels and micro-lenses or micro-apertures with particular control of the electronic display are two separate embodiments, and is completely silent to the possibility of using these two embodiments together in a single embodiment.
Particularly, the original specification clearly shows one embodiment at Figs. 2-3 which includes an array of pixels and micro-lenses and a system for controlling the display as an additional means for varying optical power with no complementary optical component and then shows a separate embodiment at Fig. 8 which includes a complementary optical component but includes no micro-lenses or control of the display.
More compellingly, the original disclosure explicitly states in P. 2, L. 16-19 that “digital image-processing methods exist that allow pre- corrected images of optotypes to be generated without a conventional optical system.” Thus, the specification suggests that the complementary optical component would not be utilized with the digital correction of claim 1.
As such, the original specification does not convey with reasonable clarity to those skilled in the art that, as of the filing date sought, that applicant was in possession of the invention as now claimed. That is, one of ordinary skill in the art would not have reasonable determined that applicant was in possession of a system that included both a complementary optical component and a display with a system of micro-lenses and a particular control as an additional means for varying optical power, which is presently being claimed. Thus, the claims are not supported by the original disclosure See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991) (MPEP 2163.02). As such, claims 4-7, 16-17, and 19 are rejected under 35 U.S.C. 112(a).

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-13, 16-17, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a reflective optical system placed between an eye of an observer and the viewing device.” However, the claims elsewhere refer to “the refractive optical system.” It is unclear if the claims are intended to require a reflective system and a refractive system, or if the “reflective optical system” in claim 1 is intended to be a refractive system. Moreover, it is unclear how the reflective optical system is to be configured be between an eye and the viewing device, with a refractive system. For the purposes of examination, “a reflective optical system” in claim 1 will be interpreted as “a refractive optical system.”
Claims 3-13, 16-17, and 19 are rejected as being dependent upon claim 1 and failing to cure the deficiencies of the rejected base claim.
Claim limitations “opto-mechanical means” and “a system for tracking head movements” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Claims 7, 16, and 17 recite an “opto-mechanical means for translating and/or rotating the complementary refractive optical” component or system, which invokes 35 U.S.C. 112(f) as detailed above. However, the specification is silent to any structure that performs this function and it is unclear what structure is required. Additionally, claim 13 recites “a system for tracking head movements” which invokes 35 U.S.C. 112(f) as detailed above, but the specification provides no structure for this system. Therefore, claims 7, 13, 16, and 17 are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 9 recites that “the viewing device and the refractive optical system are suitable for generating, simultaneously, the first image of the optotype in a first direction of ocular sight and the second image of the optotype in a second direction of ocular sight, respectively.” However, it is unclear how the viewing device and the refractive optical system are to be constructed such that they are “suitable for generating, simultaneously, the first image of the optotype in a first direction of ocular sight and the second image of the optotype in a second direction of ocular sight, respectively.” Specifically, it is unclear whether the claim positively requires a specific arrangement, or if any device would be “suitable” to generate the various optotypes. Moreover, it is unclear if a device actually needs to perform the intended function in order to be considered “suitable” for it. This limitation is further unclear as it recites functional language without providing a discernable boundary on what element/structure of the apparatus performs the function. Specifically, it is unclear if a specific material/structure/element must be present in the viewing device/refractive optical system to perform the function of generating, simultaneously, the first image of the optotype in a first direction of ocular sight and the second image of the optotype in a second direction of ocular sight, respectively. As such, the metes and bounds of the claim cannot be discerned and the claim is unclear. See Ariad Pharmaceuticals., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 USPQ2d 1161, 1173 (Fed. Cir. 2010) (en banc) (“Further, without reciting the particular structure, materials or steps that accomplish the function or achieve the result, all means or methods of resolving the problem may be encompassed by the claim”) (MPEP § 2173.05(g)).
Claim 11 recites that “the additional means for varying optical power are suitable for generating a continuous variation in optical power in a limited range of variation in optical power of 0.125 diopters, 0.25 diopters or 0.5 diopters.” However, it is unclear how the viewing device and the refractive optical system are to be constructed such that they are “suitable for generating a continuous variation in optical power in a limited range of variation in optical power of 0.125 diopters, 0.25 diopters or 0.5 diopters.” Specifically, it is unclear whether the claim positively requires a specific arrangement, or if any device would be “suitable” to achieve the variation in optical power. Moreover, it is unclear if a device actually needs to perform the intended function in order to be considered “suitable” for it. This limitation is further unclear as it recites functional language without providing a discernable boundary on what element/structure of the apparatus performs the function. Specifically, it is unclear if a specific material/structure/element must be present in the refractive optical system to perform the function of generating a continuous variation in optical power in a limited range of variation in optical power of 0.125 diopters, 0.25 diopters or 0.5 diopters. As such, the metes and bounds of the claim cannot be discerned and the claim is unclear. See Ariad Pharmaceuticals., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 USPQ2d 1161, 1173 (Fed. Cir. 2010) (en banc) (“Further, without reciting the particular structure, materials or steps that accomplish the function or achieve the result, all means or methods of resolving the problem may be encompassed by the claim”) (MPEP § 2173.05(g)).
Claim 12 recites that “the additional means for varying optical power are suitable for generating a variation in optical power having a step size smaller than or equal to half the determined minimum step size of the refractive optical system.” However, it is unclear how the viewing device and the refractive optical system are to be constructed such that they are “suitable for generating a variation in optical power having a step size smaller than or equal to half the determined minimum step size of the refractive optical system.” Specifically, it is unclear whether the claim positively requires a specific arrangement, or if any device would be “suitable” to achieve the variation in optical power. Moreover, it is unclear if a device actually needs to perform the intended function in order to be considered “suitable” for it. This limitation is further unclear as it recites functional language without providing a discernable boundary on what element/structure of the apparatus performs the function. Specifically, it is unclear if a specific material/structure/element must be present in the refractive optical system to perform the function of generating a variation in optical power having a step size smaller than or equal to half the determined minimum step size of the refractive optical system. As such, the metes and bounds of the claim cannot be discerned and the claim is unclear. See Ariad Pharmaceuticals., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 USPQ2d 1161, 1173 (Fed. Cir. 2010) (en banc) (“Further, without reciting the particular structure, materials or steps that accomplish the function or achieve the result, all means or methods of resolving the problem may be encompassed by the claim”) (MPEP § 2173.05(g)).
Claim 13 recites that “a system for tracking head movements suitable for determining at least one ocular sight direction of the eye of the observer.” However, it is unclear how the system should be constructed such that it is “suitable for determining at least one ocular sight direction of the eye of the observer.” Specifically, it is unclear whether the claim positively requires a specific arrangement, or if any device would be “suitable” to achieve the claimed determination. Moreover, it is unclear if a device actually needs to perform the intended function in order to be considered “suitable” for it. This limitation is further unclear as it recites functional language without providing a discernable boundary on what element/structure of the apparatus performs the function. Specifically, it is unclear if a specific material/structure/element must be present in system to perform the function of determining at least one ocular sight direction of the eye of the observer. As such, the metes and bounds of the claim cannot be discerned and the claim is unclear. See Ariad Pharmaceuticals., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 USPQ2d 1161, 1173 (Fed. Cir. 2010) (en banc) (“Further, without reciting the particular structure, materials or steps that accomplish the function or achieve the result, all means or methods of resolving the problem may be encompassed by the claim”) (MPEP § 2173.05(g)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-13, 16-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al. (U.S. PG-Pub No. 2013/0201447; hereinafter – “Thompson”) in view of Tumlinson (U.S. PG-Pub No. 2017/0055825).
Regarding claim 1, Thompson teaches an apparatus for measuring subjective ocular refraction comprising a viewing device (4, 10, 20, 21, 61, 62) comprising a screen configured to display at least one optotype, a reflective optical system (24, 25, 26, 27, 29-45) placed between an eye of an observer and the viewing device, the refractive optical system having a cylindrical and/or spherical optical power that may be varied in steps of a determined minimum step size (See e.g. Figs. 1, 3-4, and 7-10; Paragraphs 0037, 0040-0043, and 0062-0063),
wherein the viewing device furthermore includes additional means for varying optical power (29-45), said means being suitable for generating a variation in cylindrical and/or spherical optical power so that the viewing device and the refractive optical system form a first image of the optotype with a first total optical power and a second image of the optotype with a second total optical power, respectively, the variation in optical power between the first total optical power and the second total optical power being of nonzero value and lower in absolute value than the determined minimum step size (See e.g. Figs. 1, 3-4, and 7-10; Paragraphs 0040-0043, 0048-0049, and 0062-0063),
wherein the viewing device includes an electronic screen and wherein the additional means for varying optical power comprise a system for controlling the display on the electronic screen (4, 10, 61, 62), the control system being configured to generate the first image (63) of the optotype and to generate the second image (64) of the optotype, respectively (See e.g. Figs. 7-10; Paragraphs 0037, 0062-0063, and 0065).
Thompson fails to explicitly disclose that the viewing device includes an electronic screen comprising a two-dimensional array of pixels and a two-dimensional array of micro-lenses or of micro-apertures that is placed between the electronic screen and the refractive optical system, and the additional means for varying optical power comprise a system for controlling the display on the electronic screen, the control system being configured to activate a first plurality of pixels selected from among the array of pixels in order to generate the first image of the optotype and to activate a second plurality of pixels selected from among the array of pixels in order to generate the second image of the optotype, respectively.
However, Tumlinson teaches functional vision testing using light field displays comprising a viewing device comprising a screen configured to display at least one optotype and an additional means for varying optical power, wherein the viewing device includes an electronic screen comprising a two-dimensional array of pixels and a two-dimensional array of micro-lenses or of micro-apertures (201, 202; 801; 504; 601-604; 704; 801) that is placed between the electronic screen and the refractive optical system, and the additional means for varying optical power comprise a system for controlling the display on the electronic screen, the control system being configured to activate a first plurality of pixels selected from among the array of pixels in order to generate the first image of the optotype and to activate a second plurality of pixels selected from among the array of pixels in order to generate the second image of the optotype, respectively (See e.g. Figs. 2, 5-6, and 8; Abstract; Paragraphs 0011, 0025, 0027-0030, 0034-0036, and 0046).
Tumlinson teaches this array of pixels and micro-lenses and specific activation of pixels as it “enables a compact device that is functionally analogous to the bowl perimeter” so “new form factors and workflows are enabled” (Paragraph 0043) and such that “constraints on eye relief may be reduced because the location of the image of the display presented to the eye may be far from any physical optic and can comfortably be placed very near the eye without risk of contact” (Paragraph 0046).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Thompson with the array of pixels and micro-lenses and specific activation of pixels of Tumlinson as it “enables a compact device that is functionally analogous to the bowl perimeter” so “new form factors and workflows are enabled” and such that “constraints on eye relief may be reduced because the location of the image of the display presented to the eye may be far from any physical optic and can comfortably be placed very near the eye without risk of contact,” as taught by Tumlinson (Paragraphs 0043 and 0046).
Regarding claim 3, Thompson in view of Tumlinson teaches the apparatus as claimed in claim 1, as above.
Thompson fails to explicitly disclose that the viewing device includes an electronic screen comprising a two-dimensional array of pixels and wherein the additional means for varying optical power comprise an image-processing system, the image-processing system being configured to apply a first pre- correction to generate the first image of the optotype and to apply a second pre-correction to generate the second image of the optotype.
However, Tumlinson further teaches that the viewing device includes an electronic screen comprising a two-dimensional array of pixels and wherein the additional means for varying optical power comprise an image-processing system, the image-processing system being configured to apply a first pre- correction to generate the first image of the optotype and to apply a second pre-correction to generate the second image of the optotype (See e.g. Figs. 2, 5-6, and 8; Abstract; Paragraphs 0011, 0025, 0027-0030, 0034-0036, and 0046).
Tumlinson teaches this array of pixels and micro-lenses and specific activation of pixels as it “enables a compact device that is functionally analogous to the bowl perimeter” so “new form factors and workflows are enabled” (Paragraph 0043) and such that “constraints on eye relief may be reduced because the location of the image of the display presented to the eye may be far from any physical optic and can comfortably be placed very near the eye without risk of contact” (Paragraph 0046).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Thompson with viewing device of Tumlinson as it “enables a compact device that is functionally analogous to the bowl perimeter” so “new form factors and workflows are enabled” and such that “constraints on eye relief may be reduced because the location of the image of the display presented to the eye may be far from any physical optic and can comfortably be placed very near the eye without risk of contact,” as taught by Tumlinson (Paragraphs 0043 and 0046).
Regarding claim 4, Thompson in view of Tumlinson teaches the apparatus as claimed in claim 1, as above.
Thompson further teaches that the additional means for varying optical power comprise a complimentary refractive optical component (29-45) having a spatially variable optical power (See e.g. Figs. 1, 3-4, and 7-10; Paragraphs 0040-0043 and 0048-0049).
Regarding claim 5, Thompson in view of Tumlinson teaches the apparatus as claimed in claim 4, as above.
Thompson further teaches that the complementary refractive optical component (29-45) comprises an Alvarez lens, a liquid lens, an active Fresnel lens based on liquid crystals or a spatial modulator of light based on liquid crystals (See e.g. Figs. 3-5; Paragraphs 0041-0045).
Regarding claim 6, Thompson in view of Tumlinson teaches the apparatus as claimed in claim 1, as above.
Thompson further teaches that the additional means for varying optical power (29-45) comprise another complimentary optical system consisting of a first plate and of a second plate, the first plate having a planar first face and a second face having a two-dimensional profile of cubic polynomial form and the second plate having a planar second face and a first face having a two-dimensional profile of cubic polynomial form, the first face of the second plate being of inverse profile to the second face of the first plate, the second face of the first plate being placed facing the first face of the second plate (See e.g. Figs. 3-5; Paragraphs 0041-0042).
Regarding claim 7, Thompson in view of Tumlinson teaches the apparatus as claimed in claim 4, as above.
Thompson further teaches opto-mechanical means for translating and/or rotating the complementary refractive optical component (See e.g. Figs. 1, 3-4, and 7-10; Paragraphs 0040-0043, 0045-0046, and 0048-0049).
Regarding claim 8, Thompson in view of Tumlinson teaches the apparatus as claimed in claim 1, as above.
Thompson further teaches that the variation in optical power comprises a variation in spherical power and/or a variation in cylindrical power and/or a variation in the orientation of the cylindrical-power axis (See e.g. Figs. 3-5; Paragraphs 0041-0049).
Regarding claim 9, Thompson in view of Tumlinson teaches the apparatus as claimed in claim 1, as above.
Thompson further teaches that the viewing device and the refractive optical system are suitable for generating, simultaneously, the first image of the optotype in a first direction of ocular sight and the second image of the optotype in a second direction of ocular sight, respectively (See e.g. Figs. 7-10; Paragraphs 0037, 0062-0063, and 0065).
Regarding claim 10, Thompson in view of Tumlinson teaches the apparatus as claimed in claim 1, as above.
As such, Examiner notes that the limitation “the viewing device and the refractive optical system are suitable for generating, sequentially, the first image of the optotype and the second image of the optotype at different times” is directed to an intended use of the claimed apparatus. It has been held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Furthermore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
In the instant case, Thompson further teaches that the display subjects images to different wavefront modulations to present different images (Paragraphs 0037 and 0063-0065) and Tumlinson further teaches that a plurality of optotypes are rendered to the eye for performing different tests including “alternate visual field strategies such as frequency doubling stimulus, visual acuity tests (Snellen chart), stereopsis tests etc.” (See e.g. Figs. 2-5; Paragraphs 0011, 0022-0023, and 0028-0040).
Thus, Thompson in view of Tumlinson satisfies all of the structural limitations of the claim. As such, the recitation of the intended use of the apparatus does not differentiate the claim from the prior art. 
Regarding claim 11, Thompson in view of Tumlinson teaches the apparatus as claimed in claim 1, as above.
Thompson further teaches that additional means for varying optical power are suitable for generating a continuous variation in optical power in a limited range of variation in optical power of 0.125 diopters, 0.25 diopters or 0.5 diopters (See e.g. Figs. 3-5; Paragraphs 0046-0047).
Regarding claim 12, Thompson in view of Tumlinson teaches the apparatus as claimed in claim 1, as above.
Thompson further teaches that the additional means for varying optical power are suitable for generating a variation in optical power having a step size smaller than or equal to half the determined minimum step size of the refractive optical system (See e.g. Figs. 3-5; Paragraphs 0046-0049).
Regarding claim 13, Thompson in view of Tumlinson teaches the apparatus as claimed in claim 1, as above.
Thompson further teaches a system for tracking head movements suitable for determining at least one ocular sight direction of the eye of the observer (Paragraphs 0017 and 0060).
Additionally, Tumlinson further teaches a system for tracking head movements suitable for determining at least one ocular sight direction of the eye of the observer (See e.g. Fig. 5; Paragraphs 0039-0040).
Regarding claim 16, Thompson in view of Tumlinson teaches the apparatus as claimed in claim 6, as above.
Thompson further teaches opto-mechanical means for translating and/or rotating the complementary optical system (See e.g. Figs. 1, 3-4, and 7-10; Paragraphs 0040-0043, 0045-0046, and 0048-0049).
Regarding claim 17, Thompson in view of Tumlinson teaches the apparatus as claimed in claim 5, as above.
Thompson further teaches opto-mechanical means for translating and/or rotating the complementary refractive optical component (See e.g. Figs. 1, 3-4, and 7-10; Paragraphs 0040-0043, 0045-0046, and 0048-0049).
Regarding claim 19, Thompson in view of Tumlinson teaches the apparatus as claimed in claim 3, as above.
Thompson further teaches that the additional means for varying optical power comprise a complimentary refractive optical component having a spatially variable optical power (See e.g. Figs. 1, 3-4, and 7-10; Paragraphs 0040-0043 and 0048-0049).
Claim(s) 10 is/are additionally rejected under 35 U.S.C. 103 as being unpatentable over Thompson in view of Tumlinson as applied to claim 1 above, and further in view of Pamplona et al. (U.S. Patent No. 8,783,871; hereinafter – “Pamplona”).
Regarding claim 10, Thompson in view of Tumlinson teaches the apparatus as claimed in claim 1, as above.
As such, Examiner notes that the limitation “the viewing device and the refractive optical system are suitable for generating, sequentially, the first image of the optotype and the second image of the optotype at different times” is directed to an intended use of the claimed apparatus. It has been held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Furthermore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
In the instant case, Thompson further teaches that the display subjects images to different wavefront modulations to present different images (Paragraphs 0037 and 0063-0065) and Tumlinson further teaches that a plurality of optotypes are rendered to the eye for performing different tests including “alternate visual field strategies such as frequency doubling stimulus, visual acuity tests (Snellen chart), stereopsis tests etc.” (See e.g. Figs. 2-5; Paragraphs 0011, 0022-0023, and 0028-0040).
Thus, Thompson in view of Tumlinson satisfies all of the structural limitations of the claim. As such, the recitation of the intended use of the apparatus does not differentiate the claim from the prior art. 
Nevertheless, Thompson and Tumlinson fail to explicitly disclose that the viewing device and the refractive optical system generate, sequentially, the first image of the optotype and the second image of the optotype at different times.
However, Pamplona teaches a near eye tool for refractive assessment comprising a viewing device comprising a screen configured to display at least one optotype and a refractive optical system wherein the viewing device and the refractive optical system generate, sequentially, the first image of the optotype and the second image of the optotype at different times (See e.g. Figs. 1, 3-9, and 11; C. 2, L. 16-30; C. 2, L. 39-56; C. 4, L. 3-14; C. 7, L. 23-35; C. 9, L. 10-29; C. 14, L. 33-43).
Pamplona teaches displaying the optotypes sequentially “to detect healthy conditions of the ciliary muscles, temporary tiredness, or intoxication” (C. 14, L. 33-43) and such that “the speed of accommodation of an optical system may also be assessed” (C. 4, L. 3-14) in order to provide “a low cost, accurate tool for assessing refractive disorders, particularly for use in some developing countries, where optometrists are in short supply or patients cannot afford an optometrist” which “could be used for screening and diagnosis, and to determine the spherical power, cylindrical power and cylindrical axis of the eyeglass prescription needed to correct the refractive disorder” (C. 2, L. 3-10).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Thompson such that the optotypes are generated sequentially as in Pamplona “to detect healthy conditions of the ciliary muscles, temporary tiredness, or intoxication” and such that “the speed of accommodation of an optical system may also be assessed” in order to provide “a low cost, accurate tool for assessing refractive disorders, particularly for use in some developing countries, where optometrists are in short supply or patients cannot afford an optometrist” which “could be used for screening and diagnosis, and to determine the spherical power, cylindrical power and cylindrical axis of the eyeglass prescription needed to correct the refractive disorder,” as taught by Pamplona (C. 2, L. 3-10; C. 4, L. 3-14; C. 14, L. 33-43).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Gotsch (U.S. Patent Nos. 10,699,373 and 10,642,355) teaches a light field display, adjusted pixel rendering method therefor, and vision correction system and method using the same having a similar construction.
Cabeza Guillen et al. (U.S. Patent No. 8,827,451) teaches an eyesight testing device with a similar display having an array of micro-lenses and micro-apertures.
Hirayama (U.S. Patent No. 8,596,792) teaches an optotype presenting apparatus having a similar display construction.
Kanazawa (U.S. Patent No. 8,292,435) teaches an optometric apparatus having a similar display with an additional means for varying optical power and refractive optical system.
Neal (U.S. PG-Pub No. 2012/0002163) teaches a compact binocular adaptive optics phoropter with a similar refractive optical system and display.
Oda (U.S. Patent No. 7,607,778) teaches an optotype presenting apparatus with a display having a similar construction for presenting multiple optotypes.
Fukuma et al. (U.S. Patent No. 6,749,303) teaches an optometry apparatus and diffraction grating plate used in the same having a similar display and refractive optical system.
Alvarez (U.S. Patent No. 3,305,294) teaches a two-element variable power spherical lens used as a variable refractive optical system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas R Pasko whose telephone number is (571)270-1876. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Nicholas R. Pasko
Primary Examiner
Art Unit 2896



/Nicholas R. Pasko/Primary Examiner, Art Unit 2896